DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 line 10, it is unclear if the recitation “a flow connection” is intended to reference the previously recited flow connection between the pump first wheel cylinder, as recited in line 9, or another flow connection.
Regarding claim 3 line 2, it is unclear if the recitation “a first configuration” is intended to reference the previously recited first configuration (cl. 1 line 9), or another first configuration.
Regarding claim 3 line 4, it is unclear if the recitation “a second configuration” is intended to reference the previously recited second configuration (cl. 1 line 10), or another second configuration.
Regarding claim 3 line 4, it is unclear if the recitation “a flow connection” is intended to reference the previously recited flow connection (cl. 1 line 9), or another flow connection.
Claim 9 recites the limitation "the second actuating device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the second supply connection" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the second main cylinder" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the first reservoir connection" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the second main cylinder" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the second reservoir connection" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the second valve device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the fourth configuration" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the second valve device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the fourth configuration" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 15 line 16, it is unclear if the recitation “a flow connection” is intended to reference the previously recited flow connection between the pump first wheel cylinder, as recited in line 15, or another flow connection.
Claim 16 recites the limitation "the second main cylinder" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the second actuating device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 20 line 10, it is unclear if the recitation “a flow connection” is intended to reference the previously recited flow connection between the pump first wheel cylinder, as recited in line 9, or another flow connection.
It is suggested for claim 20, the recitations for the flow connections between the pump and respective wheel cylinder be renamed as “a first flow connection” and “second flow connection” for purposes of clarity.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 8, 9, 13-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2463648 A to Ville et al.
Re-claim 1, Ville et al. disclose (in figures 3 or 4) a vehicle brake system, comprising: a first main cylinder 20 with a first main cylinder connection (i.e. conduit 23 port); a first actuating device (i.e. pilot actuation on valve 24) with a first actuating connection 45, the first main cylinder connection is in flow-connection to the first actuating connection, the first actuating device is operable with the first main cylinder; a first brake circuit 43 (or 30L) is provided between a pump 26 and a first wheel cylinder 58, the pump in the first brake circuit generates pressure and moves a fluid within the first brake circuit; a first valve device 24 provided in the first brake circuit, the first valve device moves between a first configuration in which a flow connection is produced between the pump and the first wheel cylinder, and a second configuration in which a flow connection between the pump and the first wheel cylinder is prevented (note the two flow connections of the valve); the first valve device 24 is operable with the first actuating device (a pilot pressure moves the first valve to the first configuration); the first valve device is movable into the first configuration (as acted upon by a fluid pressure from the main cylinder via the first actuating device).
Re-claim 2, a second brake circuit 30R is provided between the pump 26 and a second wheel cylinder (see figure 3), the pump is operable in the second brake circuit to generate pressure and move the fluid within the second brake circuit.
Re-claim 5, a second valve device (see figure 3, as part of circuit 30R) is provided in the second brake circuit and is movable between a third configuration in which a flow connection between the pump and the second wheel cylinder is produced, and a fourth 24Attorney Docket: P31026-US-ORDconfiguration in which a flow connection between the pump and the second wheel cylinder is prevented.  Fluid pressure from a second main cylinder provides a pilot pressure to the second valve device, in the same manner as the first circuit.
Re-claim 8, a second main cylinder (as part of circuit 30R, see figure 3) has a second main cylinder connection and a second actuating device (i.e. pilot port to the second valve) with a second actuating connection; the second main cylinder connection is in flow connection to the second actuating connection (see figure 3), the second actuating device is operable with the second main cylinder; the first valve device 24 is operable with the first actuating device, the first valve device being movable into the first configuration or the second valve device being operable with the second actuating device; and wherein, the second valve device is movable into the third configuration (i.e. flow connection configuration).
Re-claim 9, the first actuating device comprises a first supply connection and/or a second actuating device comprises a second supply connection.  The fluid line leading from line 23 is the supply connection.  This structure is repeated in circuit 30R for the second actuating device.
Re-claim 13, the first and a second valve device comprise a first restoring element for restoring into the second or a fourth configuration.  The first restoring device can be either the spring or fluid connection 47.
Re-claim 14, the first or second valve device comprise a second restoring element for restoring into the second or fourth configuration.  The second restoring device can be the other of the spring or fluid connection 47.
Re-claim 15, Ville et al. disclose an agricultural tractor 10, comprising: a plurality of ground-engaging devices 12/16; a chassis is supported by the plurality of ground-engaging devices; a cabin 2 is coupled to the chassis; a drive (i.e. internal combustion engine, see page 4 last paragraph) for providing power to the plurality of ground-engaging devices; and a vehicle brake system comprising: a first main cylinder 20 with a first main cylinder connection; a first actuating device with a first actuating connection 45, the first main cylinder connection being in flow-connection to the first actuating connection, the first actuating device is operable with the first main cylinder 20; a first brake circuit 43 (as part of 30L) is provided between a pump 26 and a first wheel cylinder 58, the pump in the first brake circuit is operable to generate pressure and move a fluid within the first brake circuit 43; a first valve device 24 is provided in the first brake circuit, the first valve device is movable between a first configuration in which a flow connection is produced between the pump and the first wheel cylinder, and a second configuration in which a flow connection between the pump and the first wheel cylinder is prevented; wherein, the first valve device is operable with the first actuating device; and 26Attorney Docket: P31026-US-ORD wherein, the first valve device is movable into the first configuration.  The first valve is moved into the first configuration under pressure from the main cylinder.
Re-claim 17, the vehicle braking system comprises a second brake circuit 30R is provided between the pump and a second wheel cylinder, the pump being operable in the second brake circuit to generate pressure and move the fluid within the second brake circuit.
Re-claim 18, the vehicle braking system comprises a second valve device provided in the second brake circuit and is movable between a third configuration in which a flow connection between the pump and the second wheel cylinder is produced, and a fourth configuration in which a flow connection between the pump and the second wheel cylinder is prevented.
Re-claim 19, the first actuating device comprises a first supply connection and/or a second actuating device comprises a second supply connection.  The supply connection is the fluid line leading from line 23.
Re-claim 20, Ville et al. disclose a vehicle brake system, comprising: a first main cylinder 20 with a first main cylinder connection (i.e. fluid line 23 connection); a first actuating device (i.e. pilot device) with a first actuating connection (line 45), the first main cylinder connection is in flow-connection to the first actuating connection, the first actuating device is operable with the first main cylinder; a first brake circuit 43 (as part of 30L, see figure 3) provided between a pump 26 and a first wheel cylinder 58, the pump in the first brake circuit is operable to generate pressure and move a fluid within the first brake circuit; a first valve device 24 is provided in the first brake circuit 43, the first valve device is movable between a first configuration in which a flow connection is produced between the pump and the first wheel cylinder, and a second configuration in which a flow connection between the pump and the first wheel cylinder is prevented; 27Attorney Docket: P31026-US-ORDa second brake circuit (as part of 30R, see figure 3) is provided between the pump 26 and a second wheel cylinder, the pump is operable in the second brake circuit to generate pressure and move the fluid within the second brake circuit; a second valve device is provided in the second brake circuit and is movable between a third configuration in which a flow connection between the pump and the second wheel cylinder is produced, and a fourth configuration in which a flow connection between the pump and the second wheel cylinder is prevented; wherein, the first valve device 24 is operable with the first actuating device; and wherein, the first valve device is movable into the first configuration.
Claim(s) 1-7, 9-13, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2013 201 440 A1 to Bertling.
Re-claim 1, Bertling discloses in last figures 4a and 7 a vehicle brake system, comprising: a first main cylinder 107 with a first main cylinder connection (i.e. conduit port); a first actuating device (at least element 60 illustrated in figure 2, note that valves 104 and/or 176 are pressure actuated by the main cylinder, each can be actuated by the pressure force converter device 60 as disclosed by Bertling “an alternative to the connection of the brake valve described in the previous paragraph 104 can the brake valve 104 also via a pressure-force converter device as the at least one hydraulic connection component in such a way on the master cylinder 107 be attached / tethered that in the master cylinder 107 present internal pressure by means of the pressure-force transducer means in the (pressure) induced force is convertible, and the (pressure) induced force from the pressure-force transducer means to the adjustable actuating element of the brake valve 104 is transferable”) with a first actuating connection, the first main cylinder connection is in flow-connection to the first actuating connection, the first actuating device is operable with the first main cylinder; a first brake circuit is provided between a pump 56 and a first wheel cylinder 54a and/or 54b, the pump in the first brake circuit generates pressure and moves a fluid within the first brake circuit; a first valve device 104/176 is provided in the first brake circuit, the first valve device moves between a first configuration in which a flow connection is produced between the pump and the first wheel cylinder, and a second configuration in which a flow connection between the pump and the first wheel cylinder is prevented; the first valve device is operable with the first actuating device (a pilot pressure moves the first valve to the first configuration); the first valve device is movable into the first configuration (as acted upon by a fluid pressure from the main cylinder via the first actuating device).
Re-claim 2, a second brake circuit is provided between the pump 26 and a second wheel cylinder (the other of 54a/54b, the pump is operable in the second brake circuit to generate pressure and move the fluid within the second brake circuit.
Re-claim 3, the first valve device 104 is provided in the first and second brake circuit (as shown in figure 4a), the first valve device being movable between a first configuration in which a flow connection is produced between the pump and the first and second wheel cylinder, and a second configuration in which a flow connection between the pump and the first and second wheel cylinder is prevented.  The first circuit can be the front, whereas the second circuit can be the rear.
Re-claim 4, the first valve device is operable with the first actuating device, the first valve device being movable into the first configuration.
Re-claim 5, as shown in figure 7 a second valve device 176 is provided in the second brake circuit (i.e. rear 54b) and is movable between a third configuration in which a flow connection between the pump and the second wheel cylinder is produced, and a fourth 24Attorney Docket: P31026-US-ORDconfiguration in which a flow connection between the pump and the second wheel cylinder is prevented.
Re-claim 6, the first 104 and second 176 valve device are operated with the first actuating device, the first valve device being movable into the first configuration and the second valve device being movable into the third configuration.  A pressure applied to valve 104 is transmitted to valve 176.
Re-claim 7, a second actuating device having a second actuating connection; wherein, the first main cylinder connection is in flow-connection to the second actuating connection, and the second actuating device is operable with the first main cylinder 107; the first valve device 104 is operable with the first actuating device and the second valve device is operable with the second actuating device, the first valve device being movable into the first configuration and the second valve device being movable into the third configuration.  Each valve can have its own actuating device 60 of the type shown in figure 2, and as disclosed by Bertling.
Re-claim 9, the first actuating device comprises a first supply connection and/or a second actuating device comprises a second supply connection.  The supply connections are shown in figure 2, see port 68.
Re-claim 10, the second supply connection is flow-connected by a first supply line to the pump.  As shown in figure 7, at least the second supply connection will connect to the pump when fluid traverses valve 104.
Re-claim 11, the first main cylinder 107 comprises a first reservoir connection.
Re-claim 12, the first main cylinder 107 is flow-connected by the first reservoir connection.
Re-claim 13, the first 104 and a second valve 176 device comprise a first restoring element for restoring into the second or a fourth configuration.  The first restoring device element is a fluid pressure drawn from lines 136 and 180.
Re-claim 20, Bertling discloses in figure 7 a vehicle brake system, comprising: a first main cylinder 107 with a first main cylinder connection; a first actuating device (such as element 60) with a first actuating connection 68, the first main cylinder connection is in flow-connection to the first actuating connection, the first actuating device is operable with the first main cylinder; a first brake circuit (i.e. front) provided between a pump 56 and a first wheel cylinder 54a, the pump in the first brake circuit is operable to generate pressure and move a fluid within the first brake circuit; a first valve device 104 is provided in the first brake circuit, the first valve device is movable between a first configuration in which a flow connection is produced between the pump and the first wheel cylinder, and a second configuration in which a flow connection between the pump and the first wheel cylinder is prevented; 27Attorney Docket: P31026-US-ORDa second brake circuit (the other wheels, such as rear) is provided between the pump 56 and a second wheel cylinder 54b, the pump is operable in the second brake circuit to generate pressure and move the fluid within the second brake circuit; a second valve device 176 is provided in the second brake circuit and is movable between a third configuration in which a flow connection between the pump and the second wheel cylinder is produced, and a fourth configuration in which a flow connection between the pump and the second wheel cylinder is prevented; wherein, the first valve device 104 is operable with the first actuating device; and wherein, the first valve device is movable into the first configuration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ville et al. in view of Bertling.
Re-claims 11 and 12, Ville et al. fail to teach either the first main cylinder or second main cylinder comprising a respective reservoir connection to a reservoir, as is common in the art.
Bertling teach a main cylinder having a reservoir connection that connects a reservoir to the main cylinder, so as provide a source of fluid.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first and second main cylinders of Ville et al. with a flow connection to a reservoir as taught by Bertling, thus providing each main cylinder with a source of fluid.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ville et al.
Ville et al. fail to teach the location of the first main cylinder, the second main cylinder or the reservoir arranged in the cabin.  This is interpreted as a mere engineering choice and would have provided a convenient location by which the vehicle operator could access the reservoir and cylinders as needed.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged the main cylinders and reservoir in the cabin of the tractor, as this would have not affected the operation or function of the apparatus and is not specified as solving any pertinent problem in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jones, Wilson, Yagi, Hill, Shimizu and Sekiguchi each teach a brake system having a valve controlled by a main cylinder, the valve interposed between a pump and a brake cylinder.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
October 13, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657